Fearer, J. A claim has been filed for damages in the amount of $402.85 against the State of Illinois growing out of an accident, which occurred on September 19, 1955. A hearing was had before Commissioner Immenhausen on September 19, 1956. A motion to dismiss was filed on November 29, 1956, and a notice was served upon counsel for claimant. No other pleading having been filed by claimant, this matter comes on before the Court on the motion, supported by affidavit of Bernard Genis, asking for dismissal of this cause, with prejudice. The basis for the motion is that, upon conclusion of the hearing before the Commissioner, claimant failed to file a transcript of the testimony, abstract, brief and argument, which are provided for by the rules of this Court. Furthermore, there has been no motion filed by claimant for an extension of time for the filing of the transcript of the evidence, exhibits, abstract, brief and argument. Because of the failure of claimant to follow the rules of the Court in this reg’ard, and, because of the failure of claimant to come into Court after serving notice upon respondent asking for an extension of time to file the transcript and obtain a waiver for filing of abstract, brief and argument; and because of the failure of claimant to take any positive action upon being served with notice of the filing of the foregoing motion, it is the ruling of this Court that the motion to dismiss with prejudice be, and the same is hereby sustained.